DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5 and 7-13 are again rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clements (7,186,284 B2).
Regarding to claim 1, Clements teaches a filter element (420 in Fig. 8) for use with tube sheet openings having different diameters (see D20-25 in Fig. 8) comprising: a filter media (402); a seal member (420, 404) operably attached to the filter media (402), the seal member (420) being configured to seal in a first opening of a tube sheet having a first diameter (see D23 in Fig. 8) and to seal in a second opening of a tube sheet having a second diameter (see Fig. 8) different than the first diameter (D23).  Clements shows in embodiment of Figure 8 wherein the filter mounting system (400 in Fig. 8) has a mounting collar (420 in Fig. 8) having first groove with first diameter (482) and second groove with second diameter (486) “molded from a plastic material such as plastic, epoxy, ceramic, silicone, or urethane composition” (see col. 8, lines11-15) configured to cooperate with different diameter tube sheet openings.  It is well known in the filtration art that silicone or urethane is a flexible, resilient material used in gasket or sealing material.  Therefore, the filter mounting seal member (420 in Fig. 8) is made of a 
Regarding to claim 2, Clements shows in Figure 8 that the seal member seals to only a single opening at a time (see 482 & 486).
Regarding to claim 3, Clements teaches the seal member being stepped and providing a first region with a first outer diameter (see 482 in Fig. 8) for sealing with the first opening and a second region (see 480 in Fig. 8) with a second outer diameter for sealing with the second opening.
Regarding to claim 5, Clements teaches the seal member (420 in Fig. 8) is radially flexible, further comprising an expander (482, 486) configured to provide radially outward directed pressure to expand the seal member such that it can radially seal with the first opening or radially seal with the second opening (col. 9, lines 45-57).
Regarding to claim 7, Clements teaches the seal member is radially flexible, wherein the seal member is stepped (see Fig. 8) and provides a first region with a first outer diameter (D23) for sealing with the first opening and a second region with a second outer diameter (D22) for sealing with the second opening; further comprising:
a first expander (482) providing radially outward directed pressure for the first region; and a second expander (480) providing radially outward directed pressure for a second region.
9.	Regarding to claim 8, Clements teaches the first expander provides radially outward directed pressure to both the first and second regions simultaneously (col. 9, lines 45-57).

11.	Regarding to claim 10, Clements teaches a method of mounting a plurality of filter elements (402 in Fig. 8) comprising the steps of mounting a first filter element (402) within a first tube sheet (84) opening having a first diameter (D23) and forming a seal with a seal member (420) of the first filter element (402); mounting a second filter element (402) within a second tube sheet (84) opening having a second diameter (D22) and forming a seal with a seal member (420) of the second filter element (402); and the first and second filter elements (402) being identical (see Fig. 8).
12.	Regarding to claims 11 and 12, Clements shows in Figure 8 that the flexible seal member (420) is molded or adhered directly to the filter media (402) (col. 8, lines 39-46).
13.	Regarding to claim 13, Clements shows in Figure 8 that a rigid top member (444) is attached to the filter media (402) and supports the flexible seal member (420).
Allowable Subject Matter
14.	Claims 14 and 15 allowed.
15.	The following is an examiner’s statement of reasons for allowance:  None of the prior arts further discloses a clip member having a plurality of clips angularly spaced apart, each clip including a radially outward extending tapered section extending axially towards the gasket and terminating in a stepped distal end, the stepped distal end including a radially inward extending abutment extending inward from the tapered section and an axially extending tip extending axially from a radially inner portion of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Amendment
16.	Applicant's arguments filed on December 21, 2020 have been fully considered but they are not persuasive. 
17.	Applicant argues that “Clements discloses a filter mounting system that includes a resilient mounting gasket 140 that seals with the tube sheet 84.  The filter 60 includes a rigid mounting collar that, is inserted into the resilient gasket 140.  The gasket 140 of Clements includes a single groove 188 that has diameter D3.  Gasket 140 fails to include first and second grooves that are axially offset and that provide different diameters as required by claim 1.  This is because gasket 140 is not configured to cooperate with different diameter tube sheet openings”.

18.	The Examiner respectfully disagrees and directs Applicant’s attention to Figure 8 embodiment of Clements wherein Clements shows in Figure 8 that the filter mounting system (400 in Fig. 8) has a mounting collar (420 in Fig. 8) having first groove with first diameter (482) and second groove with second diameter (486) “molded from a plastic .
19.	Claims 14 and 15 allowed.
20.	The following is an examiner’s statement of reasons for allowance:  None of the prior arts further discloses a clip member having a plurality of clips angularly spaced apart, each clip including a radially outward extending tapered section extending axially towards the gasket and terminating in a stepped distal end, the stepped distal end including a radially inward extending abutment extending inward from the tapered section and an axially extending tip extending axially from a radially inner portion of the radially inward extending abutment, the radially inward extending abutment being axially spaced from the axial sealing surface of the gasket forming a gap there between such that, when installed, the tithe sheet is positioned between the axial sealing surface of the gasket and the radially inward extending abutment with the gasket pressing against a first side of the tube sheet and the radially inward extending abutment pressing against an opposite second side of the tube sheet, the plurality of clips being radially resilient such that the axially extending tip is insertable into the first and second tube sheet openings.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        February 16, 2021